    Case 6:12-cr-00005-JRH-CLR Document 354 Filed 03/05/21 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT FOR THE
                     SOUTHERN DISTRICT OF GEORGIA
                          STATESBORO DIVISION


UNITED STATES OF AMERICA              *
                                      *


           V.                         *              CR 612-005-2
                                      *


CECIL DEWITT NELSON                   *




                                 ORDER




      Pending before the Court is Defendant's motion pursuant to 28

U.S.C. § 1361 to compel an officer or employee to perform a duty.

(Doc. 352.)     Defendant requests a copy of the docket sheet and

protests that certain docket numbers are not present.             The Court

notes that some of the documents at the allegedly missing docket

numbers are sealed or available only to the Court, which could

explain Defendant's inability to locate or view them.^

      Section 1361 provides that ''[t]he district courts shall have

original jurisdiction of any action in the nature of mandamus to

compel an officer or employee of the United States . . . to perform

a   duty owed to the     plaintiff."      Mandamus   is   an   extraordinary

remedy, and appropriate only if "(1) the plaintiff has a clear

right to the relief requested; (2) the defendant has a clear duty

to act; and (3) no other adequate remedy is available."             Serrano

V. U.S. Att'y Gen., 655 F.3d 1260, 1263 (11th Cir. 2011) (per



^ For example, the document at docket number 7 is sealed, while
docket numbers 8 through 10 are only available to the Court.
   Case 6:12-cr-00005-JRH-CLR Document 354 Filed 03/05/21 Page 2 of 2



curiam).     The burden of demonstrating these factors falls on the

party seeking relief.       See id.

        Defendant   has   not   made   any of the   required   showings   for

mandamus relief, and therefore his motion pursuant to 28 U.S.C. §

1361 (Doc. 352) is DENIED.         Nonetheless, the Clerk is directed to

include a copy of the docket sheet when mailing this Order to

Defendant as a one-time courtesy.

     ORDER ENTERED at Augusta, Georgia, this                   day of March,

2021.




                                           J. RANDAL/HALL, CHIEF JUDGE
                                           UNITED^^ATES DISTRICT COURT
                                             UTHERN   DISTRICT OF GEORGIA
